DOCUMENTS UNDER SEAL
                      Case 3:19-cr-00488-WHOClear
                                              Document
                                                  Form 7 Filed 10/18/19 Page 1 03
                                                            TOTAL TIME (m ins):
                                                                                of minutes
                                                                                   1
M AGISTRATE JUDGE                         DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                            Ada Means                                11:45-11:48
MAGISTRATE JUDGE                          DATE                                     NEW CASE            CASE NUMBER
Jacqueline Scott Corley                   October 18, 2019                                         CR19-0488 WHO
                                                      APPEARANCES
DEFENDANT                                  AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.     RET.
Steven Drew                                          N       P      Maria Belyi for Seth Chazin (GA)       APPT.
U.S. ATTORNEY                              INTERPRETER                           FIN. AFFT               COUNSEL APPT'D
Ajay K Krishnamurth                                                              SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR            PARTIAL PAYMENT
                             Ana Mendoza                             APPT'D COUNSEL              OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                             TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT             BOND HEARING           IA REV PROB. or            OTHER
      1 min                    2 mins                                             or S/R
       DETENTION HRG               ID / REMOV HRG          CHANGE PLEA            PROB. REVOC.               ATTY APPT
                                                                                                             HEARING
                                                     INITIAL APPEARANCE
         ADVISED                ADVISED                   NAME AS CHARGED            TRUE NAME:
         OF RIGHTS              OF CHARGES                IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON             READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT               SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY        SPECIAL NOTES                PASSPORT
      ON O/R              APPEARANCE BOND            $                                                   SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL               DETAINED          RELEASED      DETENTION HEARING              REMANDED
      FOR               SERVICES                                               AND FORMAL FINDINGS            TO CUSTODY
      DETENTION         REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
   CONSENT                     NOT GUILTY                  GUILTY                   GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT           OTHER:
   REPORT ORDERED                                          FILED
                                                         CONTINUANCE
TO:                                ATTY APPT                BOND                 STATUS RE:
November 7, 2019                   HEARING                  HEARING              CONSENT                   TRIAL SET

AT:                                SUBMIT FINAN.            PRELIMINARY          CHANGE OF                 STATUS
                                   AFFIDAVIT                HEARING              PLEA
1:30 p.m.                                                   _____________
BEFORE HON.                        DETENTION                ARRAIGNMENT           MOTIONS                  JUDGMENT &
                                   HEARING                                                                 SENTENCING
Orrick
         TIME W AIVED              TIME EXCLUDABLE          IDENTITY /           PRETRIAL                  PROB/SUP REV.
                                   UNDER 18 § USC           REMOVAL              CONFERENCE                HEARING
                                   3161                     HEARING
                                                 ADDITIONAL PROCEEDINGS
CC: JSC & WHO


                                                                                       DOCUMENT NUMBER:
